


Exhibit 10.22

 

[g358622kgi001.jpg] Corporate Office: 4281 Technology Drive   Fremont, CA
94538   Ph: 510-438-4700   Fax: 510-353-0668 www.axt.com

 

October 30, 2009

 

Mr. Raymond Low

 

Dear Raymond:

 

It is my pleasure to offer you continuing employment with AXT, Inc. (“AXT”), in
a new position on the following terms.

 

1.             Employment and Duties

 

You will be employed by AXT as Chief Financial Officer.  Your duties and
responsibilities will include responsibility for AXT’s accounting, tax,
insurance, human resources, legal, facilities, and investor relations functions,
as well as for the reports required of AXT as a public company and compliance
with the Sarbanes-Oxley Act, and such other tasks as you may be assigned from
time to time.  You will devote your full time, ability, attention, energy,
knowledge, skill, and productive employment time solely to performing your
duties as an employee of AXT.  You will comply with all of AXT’s rules and
policies.  However, except as specifically described below, if there is any
conflict between any such rule or policy and the terms of this letter, the
latter will prevail.

 

2.             Start Date

 

If you accept this offer, you will assume your new position on October 26, 2009.

 

3.             Compensation

 

(a)           Base Salary.  In consideration of your services to AXT, you will
receive a new base salary equal to Two Hundred Forty Thousand Dollars ($ 240,000
00) per year, paid in United States dollars in equal biweekly installments, from
which AXT will withhold and deduct all applicable taxes to the extent required
by law.  Your salary will be annually reviewed by the Company.  You may be
subject to adjustment based upon various factors including, but not limited to,
your performance and the Company’s profitability.

 

--------------------------------------------------------------------------------


 

(b)           Stock Options.  You will be granted an option to purchase one
hundred thousand  (100,000) shares of AXT’s common stock pursuant to the terms
of its currently effective stock option plan, the terms of which shall supersede
any inconsistent term of this letter.  The option will have an exercise price
equal to the Market Closing Price of AXT’s common stock on the date set out in
Section 2, above.  Shares subject to this grant shall vest over a four (4) year
period according to the following schedule:  1) Twenty-Five percent (25%) of the
option will vest upon the successful completion of your first year of employment
under this agreement;  2) Beginning in your second year of employment under this
agreement, the balance of the option will vest in equal monthly installments
upon your successful completion of each of the next thirty-six (36) months
employment.  Additional grants may be made based on performance at the Company’s
discretion.

 

(c)           Annual Bonus.  You will be eligible to participate in bonus plans
as approved for your position by AXT’s Board of Directors.

 

(d)           Business Expenses.  You will be entitled to reimbursement by AXT
for such customary, ordinary, and necessary business expenses as are incurred by
you in the performance of your duties and activities associated with promoting
or doing AXT’s business.  All expenses as described in this paragraph will be
reimbursed only upon presentation by you of such documentation as may be
reasonably necessary to substantiate that all such expenses were incurred in the
performance of your duties.

 

(e)           Directors and Officers Insurance.  Directors and Officers
Insurance is currently maintained by the Company and, to the extent that such
insurance remains available to the Company upon terms acceptable to the Company,
the Company will use its best commercial efforts to continue to maintain such
insurance at such levels as the Company’s Board of Directors may approve from
time to time.

 

(f)            Vacation and Sick Leave.  You will accrue vacation and sick leave
pursuant to AXT’s policies on the same terms as other, similarly situated
employees, provided that at no time will you be permitted to have accrued more
than thirty (30) days of vacation.  At any time you accrue this amount of
vacation, you will not earn additional vacation until you use vacation time so
that your accrual drops below this thirty (30) day maximum.  You agree to
schedule your vacations at times that are approved by your direct supervisor.

 

(g)           Benefits.  You will be eligible for health insurance, retirement,
and other benefits on the same basis as other similarly situated employees of
AXT.

 

4.             Outside Activities

 

While employed by AXT, and unless otherwise agreed in writing, you will not:

 

1) Undertake any other form of employment or other activity that may negatively
affect the performance of your duties as an employee of AXT; 2) Directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, shareholder, corporate officer, director, or in any other capacity,
engage or assist any third party in engaging in any business competitive with
the business of AXT or any parent, subsidiary or affiliate.  Following your

 

--------------------------------------------------------------------------------


 

employment with AXT, you will not engage in unfair competition with AXT or any
parent, subsidiary or affiliate, aid others in any unfair competition with AXT
or any parent, subsidiary or affiliate, in any way breach the confidence that
AXT or any parent, subsidiary or affiliate has placed in you.

 

5.             Proprietary Rights and Confidentiality, Code of Business Conduct
and Ethics, and Insider Trading Policy

 

You have signed AXT’s Proprietary Information and Inventions Agreement, Code of
Business Conduct and Ethics, and Insider Trading Policy, which remain in force
as to you.  Your trading in AXT stock will remain be subject to the restrictions
of the Company’s Insider Trading Policy.

 

6.             Termination of Employment

 

Your employment with AXT can end in the following ways, among others:

 

(a)           By Disability.  If, in the sole opinion of AXT’s President, you
are prevented from properly performing your duties by reason of any physical or
mental incapacity for a period of more than ninety (90) days in the aggregate in
any twelve-month period, then to the extent permitted by law, your employment
with AXT shall terminate.  AXT’s total liability in the event of such disability
termination shall be limited to payment of your salary and other earned
compensation through the effective date of your disability termination.

 

(b)           For Cause.  Your employment may be terminated by AXT under any one
of the following circumstances, any of which shall be deemed, and shall be
sufficient to constitute, termination “for cause”:

 

(i)            You commit any act of fraud, misappropriation, theft, dishonesty,
or other act of moral turpitude;

 

(ii)           You breach or neglect the duties you are required to perform
under the terms of this Agreement.

 

(iii)          You engage in willful misconduct in the performance of your
duties hereunder, commit insubordination (in the sole, reasonable discretion of
your supervisor or AXT’s Board of Directors), or otherwise fail to perform your
duties hereunder as directed by your supervisor or AXT’s Board of Directors.

 

(iv)          You are guilty of, convicted of, or plead guilty or nolo contendre
to, a felony, crime of moral turpitude or other serious offense.

 

AXT’s total liability to you in the event of termination of your employment
under this section shall be limited to the payment of your salary  and other
earned compensation through the effective date of termination.

 

--------------------------------------------------------------------------------


 

(c)           Without Cause.  AXT reserves the right to terminate you at any
time, without cause or for any reason whatsoever upon written notice to you. 
AXT’s total liability to you in the event of termination of your employment
under this section is limited to the payment of your salary and other eared
compensation through the effective date of termination in addition to any
severance to which you may be entitled under AXT’s severance pay plan or
policy.  You hereby agree that AXT may dismiss you under this paragraph
(c) without regard:  (1) to any general or specific policies (whether oral or
written) of AXT relating to the employment or termination of its employees; or
(ii) to any statements made to you, whether made orally or contained in any
document pertaining to your relationship with AXT.

 

(d)           Mutual Consent.  Your employment will be terminated upon mutual
written consent of AXT and you.  AXT’s total liability to you in the event of
termination of employment under this subsection shall be limited to the payment
of your salary and other earned compensation through the effective date of
termination.

 

(e)           Your Resignation.  You may terminate your employment by providing
AXT with six (6) weeks’ written notice of such termination.  AXT’s total
liability to you in the event of termination of employment under this subsection
will be limited to the payment of your salary and other earned compensation
through the effective date of termination.

 

(f)             Change in Control.  If a change in control of AXT takes place,
and within twelve (12) months thereafter, you incur an involuntary separation
from service (within the meaning of Treas. Reg. § 1.409A-1(n)), AXT’s total
liability to you will be limited to the payment of your salary and other earned
compensation through the effective date of the involuntary separation from
service plus severance in a gross amount equal to one (1) year of your then
current annual salary,. plus continuation of coverage in the AXT group health
plan and acceleration of stock options as indicated below.

 

(i)            Your entitlement to severance is conditioned upon your execution
of a general release agreement, in a form determined by AXT.  The severance will
be paid, or begin to be paid, as soon as administratively feasible after your
right, if any, to revoke the general release has expired.  If you do not execute
the release agreement within 60 days of separation from service or if you revoke
the release agreement, you will not be entitled to the severance.

 

(iii)         For purposes of this subsection, a change in control of AXT means
a change in the ownership or effective control of AXT or a change in the
ownership of a substantial portion of the assets of AXT, within the meaning of
Treas. Reg. § 1.409A-3(i)(5).

 

(iv)          For purposes of this subsection, a voluntary separation from
service for good reason is treated as an involuntary separation from service. 
Good reason is deemed to exist if and only if the separation from service occurs
within twelve (12) months  following the initial existence of one or more of the
following conditions arising without your consent:

 

--------------------------------------------------------------------------------


 

(A)          A material diminution in your base compensation, other than as part
of a general reduction in the base compensation of all similarly situated
employees.

 

(B)           A material diminution in your authority, duties or
responsibilities.

 

(C)           A material diminution in the authority, duties or responsibilities
of the supervisor to whom you are required to report, including a requirement
that you report to a corporate officer or employee instead of reporting directly
to the Board.

 

(D)          A material diminution in the budget over which you retain
authority.

 

(E)           A material change in the geographic location at which you must
perform services.

 

(F)           Any other action or inaction that constitutes a material breach by
AXT of this Agreement.

 

(v)           In addition, AXT will reimburse you for the premiums necessary for
you to maintain coverage in the AXT group health plan for the period during
which you would be entitled (or would, but for this Agreement be entitled) to
continuation coverage under section 4980B of the Internal Revenue Code (COBRA).

 

(vi)          Any outstanding stock options that you may hold shall vest at the
time your right, if any, to revoke the general release described above has
expired.  This vesting right is in addition to any vesting rights that are
provided in your option agreement or agreements.  The limit on your time to
exercise shall continue to be tied to your termination of employment.

 

7.             Offices  Upon termination of employment for any reason
whatsoever, you shall be deemed to have resigned from all offices and
directorships then held with AXT.

 

8.             Arbitration

 

(a)           Arbitration Required.  Any dispute, claim, or controversy arising
out of or related to your employment with AXT or the termination of that
employment shall be resolved exclusively through final and binding
arbitration..  This agreement to arbitrate includes all state, federal and
foreign statutory or common law claims, including but not limited to
discrimination claims arising under the California Fair Employment and Housing
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, and the Age Discrimination in Employment Act, or under the California Labor
Code.  Any demand for arbitration must be made within one (1) year of the
termination of employment, provided, however, that if a claim arose under a
statute providing for a longer time to file a claim, that statute shall govern.

 

--------------------------------------------------------------------------------


 

(b)           Costs or Fees.  All administrative costs of the arbitration, such
as arbitrator and court reporting fees, shall be divided equally between AXT and
you, unless otherwise required by law.  Each party shall bear its other costs of
arbitration, including attorney’s fees, provided, however, that the
arbitrator(s) may award attorney’s fees to the prevailing party under the
provisions of any applicable law.

 

(c)           Representation.  You may, but are not required to, have an
attorney represent you in preparation for and during the arbitration.  If you
decide to use an attorney, you shall be solely responsible for the payment of
attorney’s fees and costs, subject to any statutory authority of the arbitrator
to order reimbursement by AXT.

 

(d)           Arbitration Procedure.  All disputes subject to arbitration under
this Agreement shall be resolved by a single arbitrator selected by the parties,
and judgment on the award rendered by the arbitrator(s) may be entered by any
court having jurisdiction thereof.  The arbitrator shall have the authority to
make any award that would be made by a court, but the arbitrator shall not have
the authority to amend, modify, supplement or change the terms and conditions of
employment set forth in this letter or AXT’s policies.

 

(e)           Location.  The location of the arbitration shall be Alameda County
or San Francisco, California.

 

(f)            Waiver of Right to Jury Trial.  You agree that if for any reason
any dispute or controversy between you and AXT arising from or related to your
employment or the termination of your employment is resolved in court rather
than through arbitration, then, to the extent permitted by law,  trial of that
dispute will be to a judge sitting without a jury, and you specifically waive
any right you may have to trial by jury of any such dispute or controversy.

 

(g)           Survival.  Your agreement to arbitrate and the terms of this
Section  will survive the termination of your employment with AXT.

 

(h)           Employee Acknowledgment.  YOU UNDERSTAND THAT YOU ARE ELECTING TO
RESOLVE ANY DISPUTE, CLAIM OR CONTROVERSY DESCRIBED IN SECTION 8(a), ABOVE, IN
AN ARBITRAL FORUM RATHER THAN A JUDICIAL FORUM AND THAT YOU ARE GIVING UP THE
RIGHT TO A JURY TRIAL OF ANY SUCH DISPUTE, CLAIM, OR CONTROVERSY.

 

9.             Modification

 

Any modification of the terms of this letter will be effective only if and to
the extent such modification is in a writing and signed by you and by the
President of AXT.

 

10.          Assignment

 

In view of the personal nature of the services you will perform by AXT, you
cannot assign or transfer any of your rights or obligations under this
Agreement.

 

--------------------------------------------------------------------------------


 

11.          Severability

 

If any of the provisions (or any part of any provision) of this letter are found
to be unenforceable, then the remaining provisions (or part(s) thereof) shall
nonetheless remain in full force and effect.

 

12.          Entire Agreement

 

The terms of this letter constitute the entire agreement between AXT and you
pertaining to the subject matter hereof and supersede all prior or
contemporaneous written or verbal agreements and understandings in connection
with the subject matter hereof including, without limitation the employment
agreement dated January 24, 2005.

 

13.          Section 409A of the Internal Revenue Code

 

(a)           This agreement is intended to conform to the requirements of
section 409A of the Internal Revenue Code and the related regulations and other
guidance.  The provisions of this agreement shall be interpreted accordingly. 
All provisions of this areement relating to nonqualified deferred compensation
subject to section 409A shall be deemed to incorporate, be subject and
subordinate to, be modified by, be conditioned by, and interpreted to avoid the
tax consequences of, section 409A, its pursuant regulations, and other
authoritative guidance.

 

(b)           Notwithstanding any other provision of this agreement to the
contrary, when section 409A applies, any payments and benefits to be made to you
upon your termination of employment for any reason may only be made upon your
“separation from service,” as that term is defined by Treasury Regulation §
1.409A-1(h)..  Where Section 409A applies, (i) each payment made under this
agreement shall be treated as a separate payment; (ii) you may not, directly or
indirectly, designate the calendar year of payment; and (iii) no acceleration or
deferral of the time and no change in the form of payment of any nonqualified
deferred compensation or any portion thereof shall be permitted.

 

(c)           The parties stipulate and agree that any promise of a payment or
benefit, including the acceleration, accrual, or deferral of a payment or
benefit, which triggers the tax consequences of section 409A shall be deemed not
promised in the first instance by this agreement.

 

14.          Governing Law

 

Your rights and obligations as an employee of AXT will be governed by the laws
of the State of California without regard to the choice-of-law provisions
thereof.  In any action relating to your employment by AXT, including one to
compel arbitration or to  enforce an arbitration award under Section  , AXT and
you specifically consent to the jurisdiction of the federal and state courts
located in Alameda County, California.

 

--------------------------------------------------------------------------------


 

If you wish to accept this offer of employment, please sign in the space
provided below.  By signing below, you acknowledge that you have received no
inducements or representations other than those contained in this letter that
caused you to accept this offer of employment.  We look forward to your
continued contributions to AXT.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Morris Young

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

Offer Accepted:

/s/ Raymond Low

 

Date:

10/30/2009

 

Raymond Low

 

 

 

 

--------------------------------------------------------------------------------
